UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
UNITED STATES OF AMERICA,

            - against -                     MEMORANDUM AND ORDER

CARLOS ESTEVEZ GONZALEZ                     19 Cr. 123-2 (NRB)

                Defendant.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     Relying solely on an affidavit of counsel, defendant has

filed a third application for bail broadly citing the spread of

COVID-19 and asserting without the benefit of any medical records,

from either before or during his incarceration, that he is an

asthmatic and thus more vulnerable to the virus.    This application,

as presented, is clearly insufficient to overcome the statutory

presumption against release and the very substantial reasons that

bail was denied twice before by the undersigned.    The crime charged

involves not only narcotics, but also a shooting on a public street

near an outdoor restaurant.    Also, the Government has proffered

that it has additional evidence to support the Court’s previous

finding that the defendant presents a danger to the community if

released.   It is also beyond dispute that the defendant would pose

a significant risk of flight if released.    He is not a U.S. citizen

and is deportable if convicted.     Moreover, he faces a mandatory
minimum sentence of 20 years if convicted. In short, defendant has

not approached rebutting the presumption against his release.

    This application has been addressed by Memorandum and Order

given the extent of the written submissions, the Court's prior

experience with the issue of bail for this defendant, and the

extremely limited access to in-court proceedings under the current

circumstances.

          SO ORDERED.

Dated:    New York, New York
          March 25, 2020

                                     ____________________________
                                         NAOMI REICE BUCHWALD
                                     UNITED STATES DISTRICT JUDGE




                               -2-
